Citation Nr: 9935372	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In March 1997, the veteran submitted a claim for entitlement 
to non-service connected pension benefits.  Review of the 
claims folder fails to disclose any adjudication of that 
claim.  The matter is referred to the RO for the appropriate 
action.  


REMAND

The veteran seeks a disability rating greater than 30 percent 
for PTSD.  Where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Therefore, VA has a 
duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464, 1469 (1997).  This duty includes the securing of 
pertinent VA records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

A review of the claims folder reveals that the veteran 
received VA treatment at medical centers in Ann Arbor, 
Michigan and in Bonham, Texas.  Although some records from 
each facility were submitted by the veteran's representative 
as evidence from the Social Security Administration, it does 
not appear that the claims folder contains the complete 
records of the veteran's inpatient and outpatient VA 
treatment.  VA is charged with constructive, if not actual, 
knowledge of evidence generated by VA.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should attempt to secure 
these records on remand.  

In addition, the Board observes that in April 1998, the 
veteran completed a VA Form 22a, Appointment of Attorney or 
Agent as Claimant's Representative, which naming a private 
attorney as his representative.  However, in November 1998, 
the veteran submitted a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in favor of The American Legion.  However, as late as August 
1999, the RO was forwarding copies of the supplemental 
statements of the case to the attorney.  In addition, the 
claims folder does not show that the RO permitted The 
American Legion an opportunity to submit on the veteran's 
behalf a VA Form 646, Statement of Accredited Representation 
in Appealed Case.  On remand, the RO should ensure that these 
deficiencies are addressed and rectified.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that the 
veteran's representative, The American 
Legion, has received all supplemental 
statements of the case issued since the 
effective date of appointment.  

2.  The RO should attempt to obtain the 
all of the veteran's VA inpatient and 
outpatient psychiatric treatment records 
from VA medical centers in Ann Arbor, 
Michigan, and Bonham, Texas, dated from 
February 1996.  These records should be 
associated with the claims folder.      

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 30 percent 
for PTSD.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  In addition, the 
RO should permit the veteran's 
representative an opportunity to submit 
on the veteran's behalf a VA Form 646, 
Statement of Accredited Representation in 
Appealed Case.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


